103 F.3d 140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lacy Kirk SYKES, Jr., Plaintiff-Appellant,v.MCDONNELL DOUGLAS CORPORATION, Defendant-Appellee.
No. 95-55924.
United States Court of Appeals, Ninth Circuit.
Submitted Nov. 4, 1996.*Decided Nov. 7, 1996.

1
Before:  GOODWIN, WIGGINS and NOONAN, Circuit Judges


2
ORDER**


3
Lacy Kirk Sykes, Jr.'s appeal from the District of Central California's grant of summary judgment to McDonnell Douglas Corporation is dismissed and the district court's judgment is vacated and the case is remanded to the district court with instructions to remand the case to the state court for lack of subject matter jurisdiction.  McDonnell Douglas Corp. failed to establish the requisite amount in controversy pursuant to 28 U.S.C. §§ 1332 and 1441.  See Sanchez v. Monumental Life Ins. Co., 95 F.3d 856 (9th Cir.1996);  Gaus v. Miles, Inc., 980 F.2d 564 (9th Cir.1992).



*
 The panel finds this case appropriate for submission without argument pursuant to 9th Cir.R. 34-4 and Fed.R.App.P. 34(a)


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3